Exhibit 10.2

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is made by and between Julio
Casoy (“Employee”) and Protara Therapeutics, Inc. (the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”).

 

RECITALS

 

WHEREAS, Employee was employed by the Company;

 

WHEREAS, Employee signed an Executive Employment Agreement with the Company
effective February 13, 2020 (the “Executive Employment Agreement”);

 

WHEREAS, Employee signed an Employee Confidential Information and Inventions
Assignment Agreement with the Company on July 21, 2020 (the “Confidentiality
Agreement”), attached as Exhibit A;

 

WHEREAS, on April 29, 2019, the Company granted Employee the option to purchase
38,151 shares of the Company’s common stock (the “2019 Option Grant”), subject
to the terms and conditions of the Company’s 2017 Equity Incentive Plan and the
Stock Option Agreement (collectively the “ISO Stock Agreements”);

 

WHEREAS, on January 10, 2020, the Company and Employee have entered into a
Restricted Stock Unit Award Agreement and Restricted Stock Unit Award Grant
Notice, granting Employee 45,500 shares of the Company’s common stock subject to
the terms and conditions of the Company’s Amended and Restated 2014 Equity
Incentive Plan, the Restricted Stock Unit Award Agreement, and Restricted Stock
Unit Award Grant Notice (collectively the “RSU Stock Agreements”), and further
subject to the Company’s option to repurchase the restricted stock, as set forth
in the Restricted Stock Unit Award Agreement (the “Repurchase Option”);

 

WHEREAS, Employee separated from employment with the Company effective August 3,
2020 (the “Separation Date”); and

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company;

 

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

 

COVENANTS

 

1. Consideration. In consideration of Employee’s execution of this Agreement and
Employee’s fulfillment of all of its terms and conditions, and provided that
Employee does not revoke the Agreement under the Acknowledgement of Waiver of
Claims under ADEA Section below, the Company agrees as follows:

 

a. Payment. The Company agrees to pay Employee a lump sum approximately
equivalent to nine (9) months of Employee’s base salary, for a total of Three
Hundred Thousand Dollars ($300,000), less applicable withholding. This payment
will be made to Employee within ten (10) business days after the Effective Date
of this Agreement.

 

b. 2020 Bonus Payout. The Company agrees to pay Employee a lump sum
approximately equivalent to nine (9) months of Employee’s annual bonus target of
Thirty Five Percent (35%) of Employee’s base salary, for a total of One Hundred
Forty Thousand Dollars ($140,000), less applicable withholding. This payment
will be made to Employee within ten

(10) business days after the Effective Date of this Agreement.

 

c. Pro-Rata Vesting of RSU. Notwithstanding that Employee was not employed
through the one-year anniversary of the Grant Date (as defined in the Restricted
Stock Unit Award Grant Notice, the Company agrees to calculate the number of
shares subject to the Repurchase Option on a pro-rata basis beginning on the
Grant Date.

 

Page 1 of 9

 

 

d. COBRA. The Company shall reimburse Employee for the payments Employee makes
for COBRA coverage for a period of nine (9) months, or until Employee has
secured other employment, whichever occurs first, provided Employee timely
elects and pays for COBRA coverage. COBRA reimbursements shall be made by the
Company to Employee consistent with the Company’s normal expense reimbursement
policy, provided that Employee submits documentation to the Company
substantiating Employee’s payments for COBRA coverage.

 

e. General. Employee acknowledges that without this Agreement, Employee is
otherwise not entitled to the consideration listed in this Section 1.

 

2. Stock.

 

a. The Parties agree that for purposes of determining the number of shares of
the Company’s common stock that Employee is entitled to purchase from the
Company under the 2019 Option Grant, pursuant to the exercise of outstanding
options, Employee will be considered to have vested only up to the Separation
Date. Employee acknowledges that as of the Separation Date, Employee will have
vested in 13,515 options and no more. The exercise of Employee’s vested options
and shares shall continue to be governed by the terms and conditions of the
Company’s ISO Stock Agreements.

 

b. The Parties agree that for purposes of determining the number of shares of
the Company’s common stock that have been released from the Company’s Repurchase
Option under the RSU Stock Agreements, and in consideration of Section 1(c)
above, Employee shall be considered to have vested in, and the Company’s
Repurchase Option shall be considered to have been terminated as to 5,687 shares
awarded to Employee pursuant to the Restricted Stock Unit Award Agreement. The
Repurchase Option shall continue to exist with respect to the remaining 39,813
shares awarded to Employee pursuant to the Restricted Stock Unit Award
Agreement. All shares, including those no longer subject to the Repurchase
Option, shall continue to be subject to all other terms of the RSU Stock
Agreements.

 

3. Benefits. Employee’s health insurance benefits shall cease on the last day of
the month in which the Separation Date occurs, subject to Employee’s right to
continue Employee’s health insurance under COBRA or comparable state law, if
applicable. Employee’s participation in all benefits and incidents of
employment, including, but not limited to, vesting in stock options, and the
accrual of bonuses, vacation, and paid time off, ceased as of the Separation
Date.

 

4. Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company and its agents have paid or provided all salary, wages, bonuses, accrued
vacation/paid time off, notice periods, premiums, leaves, housing allowances,
relocation costs, interest, severance, outplacement costs, fees, reimbursable
expenses, commissions, stock, stock options, vesting, and any and all other
benefits and compensation due to Employee.

 

5. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company, ArTara Therapeutics, Inc., ArTara Subsidiary, Inc., and their
current and former respective officers, directors, employees, agents, investors,
attorneys, shareholders, administrators, affiliates, benefit plans, plan
administrators, professional employer organization or co-employer, insurers,
trustees, divisions, and subsidiaries, and predecessor and successor
corporations and assigns (collectively, the “Releasees”). Employee, on
Employee’s own behalf and on behalf of Employee’s respective heirs, family
members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:

 

a. any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

b. any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

 

Page 2 of 9

 

 

c. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

 

d. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Uniformed Services Employment and Reemployment Rights
Act; the New York State Human Rights Law, the New York Executive Law, the New
York Civil Practice Law and Rules, the New York Judiciary Law, the New York
Corrections Law, the New York Labor Law, the New York Civil Rights Law, the New
York Administrative Code, the New York City Administrative Code, the New York
City Human Rights Law; the New York Hours of Labor Law; the New York Wage
Payment Law; the New York Minimum Wage Act; the New York Whistleblower Law; and
the New York Off-Duty Conduct Lawful Activities Discrimination Law;

 

e. any and all claims for violation of the federal or any state constitution;

 

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

 

h. any and all claims for attorneys’ fees and costs.

 

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including any Protected Activity (as defined below). This release
does not extend to any right Employee may have to unemployment compensation
benefits or workers’ compensation benefits. Employee represents that Employee
has made no assignment or transfer of any right, claim, complaint, charge, duty,
obligation, demand, cause of action, or other matter waived or released by this
Section. This release does not extend to any indemnification rights Employee has
under any applicable insurance policy, contract, state law or by-law.

 

6. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that
Employee is waiving and releasing any rights Employee may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) against the Releasees, and
that this waiver and release is knowing and voluntary. Employee agrees that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Employee acknowledges that
the consideration given for this waiver and release is in addition to anything
of value to which Employee was already entitled. Employee further acknowledges
that Employee has been advised by this writing that: (a) Employee should consult
with an attorney prior to executing this Agreement; (b) Employee has twenty-one
(21) days within which to consider this Agreement; (c) Employee has seven (7)
days following Employee’s execution of this Agreement to revoke this Agreement;
(d) this Agreement shall not be effective until after the revocation period has
expired; and (e) nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
Employee signs this Agreement and returns it to the Company in less than the
21-day period identified above, Employee hereby acknowledges that Employee has
freely and voluntarily chosen to waive the time period allotted for considering
this Agreement. Employee acknowledges and understands that revocation must be
accomplished by a written notification to the undersigned Company representative
that is received prior to the Effective Date. The Parties agree that changes,
whether material or immaterial, do not restart the running of the 21-day period.

 

7. No Pending or Future Lawsuits. Employee represents that Employee has no
lawsuits, claims, or actions pending in Employee’s name, or on behalf of any
other person or entity, against the Company or any of the other Releasees.
Employee also represents that Employee does not intend to bring any claims on
Employee’s own behalf or on behalf of any other person or entity against the
Company or any of the other Releasees.

 

Page 3 of 9

 

 

8. No Right to Employment. Employee understands and agrees that, as a condition
of this Agreement, Employee shall not be entitled to any employment with the
Company, and Employee hereby waives any right, or alleged right, of employment
or re-employment with the Company.

 

9. Confidentiality. Employee agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”). Except as required by law, court order or regulation,
Employee may disclose Separation Information only to Employee’s immediate family
members, the Court in any proceedings to enforce the terms of this Agreement,
Employee’s counsel, and Employee’s accountant and any professional tax advisor
to the extent that they need to know the Separation Information in order to
provide advice on tax treatment or to prepare tax returns, and must prevent
disclosure of any Separation Information to all other third parties. Employee
agrees that Employee will not publicize, directly or indirectly, any Separation
Information. Employee acknowledges and agrees that Employee does not possess any
claim or allegation, either asserted or otherwise, involving harassment or
discrimination, that may be subject to or covered under N.Y. C.P.L.R. § 5003-b
and N.Y. General Obligations Law § 5-336.

 

10. Trade Secrets and Confidential Information/Company Property. Employee
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s trade secrets and confidential and proprietary information,
noncompetition, and nonsolicitation of Company employees. Employee agrees that
the above reaffirmation and agreement with the Confidentiality Agreement shall
constitute a new and separately enforceable agreement to abide by the terms of
the Confidentiality Agreement, entered and effective as of the Effective Date.
Employee acknowledges and agrees that Employee did not disclose any prior
inventions on Exhibit A to the Confidentiality Agreement. Employee specifically
acknowledges and agrees that any violation of the restrictive covenants in the
Confidentiality Agreement shall constitute a material breach of this Agreement.
Employee’s signature below constitutes Employee’s certification under penalty of
perjury that Employee has returned all documents and other items provided to
Employee by the Company, developed or obtained by Employee in connection with
Employee’s employment with the Company, or otherwise belonging to the Company,
including, but not limited to, all passwords to any software or other programs
or data that Employee used in performing services for the Company.

 

11. No Third Party Cooperation. Employee agrees that Employee will not knowingly
encourage, counsel, or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
Employee cannot provide counsel or assistance.

 

12. Cooperation with the Company. Employee agrees that upon reasonable request
that Employee will assist and cooperate with the Company in connection with the
defense or prosecution of any claim that may be made against or by the Company
or any Releasees, or in connection with any ongoing or future investigation or
dispute or claim of any kind involving the Company, including meeting with the
Company’s counsel, any proceeding before any arbitral, administrative, judicial,
legislative, or other body or agency, including testifying in any proceeding to
the extent such claims, investigations or proceedings relate to services
performed or required to be performed by Employee, pertinent knowledge possessed
by Employee, or any act or omission by Employee. Employee further agrees upon
reasonable request to perform all acts and execute and deliver any documents
that may be reasonably necessary to carry out the provisions of this paragraph.

 

13. Nondisparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees, including, but not limited to, anonymous or named reviews,
tweets, posts, or other comments published on the Internet. Employee affirms
that Employee has not disparaged the Company from the Separation Date through
the date Employee signs this Agreement. Employee furthers agrees that, by no
later than the Effective Date, Employee shall delete or otherwise remove any and
all disparaging public comments or statements that Employee made prior to the
Effective Date about or relating to the Company, including, but not limited to,
comments in online forums or on websites (including, but not limited to,
Facebook, Glassdoor, Yelp, and LinkedIn). Employee shall direct any inquiries by
potential future employers to the Company’s human resources department, which
shall use its best efforts to provide only the Employee’s last position and
dates of employment. Employee’s violation of this provision shall be a material
breach of this Agreement. Nothing herein shall prevent Employee from providing
truthful testimony in response to a court order or subpoena.

 

Page 4 of 9

 

 

14. Breach. In addition to the rights provided in the “Attorneys’ Fees” section
below, Employee acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, or of any provision of the Confidentiality Agreement shall
entitle the Company immediately to cease providing the consideration provided to
Employee under this Agreement, recover the net amounts paid to Employee under
this Agreement, and to obtain damages, except as provided by law, provided,
however, that the Company shall not recover One Hundred Dollars ($100.00) of the
consideration already paid pursuant to this Agreement and such amount shall
serve as full and complete consideration for the promises and obligations
assumed by Employee under this Agreement and the Confidentiality Agreement.

 

15. No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

 

16. Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

 

17. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN NEW YORK COUNTY, BEFORE THE
JUDICIAL ARBITRATION AND MEDIATION SERVICE (“JAMS”) UNDER ITS COMPREHENSIVE
ARBITRATION RULES (“JAMS RULES”) AND NEW YORK LAW. THE COMPANY SHALL BE
RESPONSIBLE FOR PAYMENT OF ALL JAMS FEES, INCLUDING, BUT NOT LIMITED TO, THE
FEES OF THE ARBITRATOR. THE ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN
SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN
ACCORDANCE WITH NEW YORK LAW, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND
PROCEDURAL NEW YORK LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH NEW YORK LAW, NEW YORK LAW SHALL TAKE PRECEDENCE. THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD. EACH PARTY SHALL SEPARATELY PAY
FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE
ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT
AS PROHIBITED BY LAW. THE PARTIES AGREE THAT PUNITIVE DAMAGES SHALL BE
UNAVAILABLE IN ARBITRATION. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO
HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.
NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM
SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS PARAGRAPH
CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES
AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

 

18. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that Employee has the capacity to act on Employee’s own
behalf and on behalf of all who might claim through Employee to bind them to the
terms and conditions of this Agreement. Each Party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

 

Page 5 of 9

 

 

19. Protected Activity. Employee understands that nothing in this Agreement
shall in any way limit or prohibit Employee from engaging for a lawful purpose
in any Protected Activity, provided, however, that Employee agrees not to seek
or accept any monetary award from such a proceeding (except with respect to
proceedings before the Securities and Exchange Commission). For purposes of this
Agreement, “Protected Activity” shall mean filing a charge, complaint, or report
with, or otherwise communicating with, cooperating with or participating in any
investigation or proceeding that may be conducted by, any federal, state or
local government agency or commission, including the Securities and Exchange
Commission, the Equal Employment Opportunity Commission, the Occupational Safety
and Health Administration, and the National Labor Relations Board (“Government
Agencies”), or discussing the terms and conditions of Employee’s employment with
others to the extent expressly permitted by Section 7 of the National Labor
Relations Act. Employee understands that in connection with such Protected
Activity, Employee is permitted to disclose documents or other information to
Government Agencies as permitted by law, and without giving notice to, or
receiving authorization from, the Company. Notwithstanding the foregoing,
Employee agrees to take all reasonable precautions to prevent any unauthorized
use or disclosure of any information that may constitute Company confidential
information under the Confidentiality Agreement to any parties other than the
relevant Government Agencies. Employee further understands that “Protected
Activity” does not include the disclosure of any Company attorney- client
privileged communications, and that any such disclosure without the Company’s
written consent shall constitute a material breach of this Agreement. In
addition, pursuant to the Defend Trade Secrets Act of 2016, Employee is notified
that an individual will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that (i)
is made in confidence to a federal, state, or local government official
(directly or indirectly) or to an attorney solely for the purpose of reporting
or investigating a suspected violation of law, or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if (and only if) such
filing is made under seal. In addition, an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the individual’s attorney and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.

 

20. Waiver of Statutory Information Rights. Employee hereby waives any current
or future rights Employee may have under Section 220 of the Delaware General
Corporation Law (and similar rights under other applicable law) to inspect, or
make copies and extracts from, the Company’s stock ledger, any list of its
stockholders, or any other books and records of the Company or any of its
affiliates or subsidiaries, in Employee’s capacity as a holder of stock, shares,
units, options, or any other equity instrument.

 

21. No Representations. Employee represents that Employee has had an opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement. Employee acknowledges that there has been an
opportunity to negotiate the terms of this Agreement and that the Agreement will
not be interpreted as an employer promulgated agreement.

 

22. Waiver. No Party shall be deemed to have waived any right, power or
privilege under this Agreement or any provisions hereof unless such waiver shall
have been duly executed in writing and delivered to the Party to be charged with
such waiver. The failure of any Party at any time to insist on performance of
any of the provisions of this Agreement shall in no way be construed to be a
waiver of such provisions, nor in any way to affect the validity of this
Agreement or any part hereof. No waiver of any breach of this Agreement shall be
held to be a waiver of any other subsequent breach.

 

23. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

 

24. Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of arbitration, litigation, court
fees, and reasonable attorneys’ fees incurred in connection with such an action.

 

25. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, including
the Executive Employment Agreement, with the exception of the arbitration
provision in the Executive Employment Agreement, the Confidentiality Agreement,
the ISO Stock Agreements, and the RSU Stock Agreements.

 

Page 6 of 9

 

 

26. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Company’s Chief Executive Officer.

 

27. Governing Law. This Agreement shall be governed by the laws of the State of
New York, without regard for choice-of-law provisions. Employee consents to
personal and exclusive jurisdiction and venue in the State of New York.

 

28. Effective Date. Employee understands that this Agreement shall be null and
void if not executed by Employee, and returned to the Company, within the
twenty-one (21) day period set forth above. Each Party has seven (7) days after
that Party signs this Agreement to revoke it. This Agreement will become
effective on the eighth (8th) day after Employee signed this Agreement, so long
as it has been signed by the Parties and has not been revoked by either Party
before that date (the “Effective Date”).

 

29. Counterparts. This Agreement may be executed in counterparts that may be
executed, exchanged, and delivered by facsimile, photo, e-mail PDF,
Docusign/Echosign or a similarly accredited secure signature service, or other
electronic transmission or signature. Each counterpart will be deemed an
original and all of which counterparts taken together shall have the same force
and effect as an original and shall constitute an effective, binding agreement
on the part of each of the undersigned.

 

30. 409A. The Parties intend that this Agreement will be administered in
accordance with Section 409A of the Internal Revenue Code. To the extent that
any provision of this Agreement is ambiguous as to its compliance with Section
409A of the Internal Revenue Code, the provision shall be read in such a manner
so that all payments hereunder comply with Section 409A of the Internal Revenue
Code. The Parties agree that this Agreement may be amended, as reasonably
requested by either Party, and as may be necessary to fully comply with Section
409A of the Internal Revenue Code and all related rules and regulations in order
to preserve the payments and benefits provided hereunder without additional cost
to either Party.

 

31. Voluntary Execution of Agreement. Employee understands and agrees that
Employee executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Employee’s claims against the Company and any of the
other Releasees. Employee acknowledges that:

 

(a) Employee has read this Agreement;

 

(b) Employee has been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of Employee’s own choice or has elected not
to retain legal counsel;

 

(c) Employee understands the terms and consequences of this Agreement and of the
releases it contains; and

 

(d) Employee is fully aware of the legal and binding effect of this Agreement.

 

Page 7 of 9

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

  JULIO CASOY, an individual     Dated: July 23, 2020 /s/ Julio Casoy   Julio
Casoy

 

  PROTARA THERAPEUTICS, INC.       Dated: July 23, 2020 By /s/ Jesse Shefferman
    Jesse Shefferman     Chief Executive Officer

 

Page 8 of 9

 

 

EXHIBIT A

 

[Confidentiality Agreement]

 

 

Page 9 of 9

 

